Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 19-cv-62393-BB

  MYRNA NIEVES,

         Plaintiff,

  vs.

  PODS, LLC.,

         Defendant.

  ___________________/

                                     AMENDED COMPLAINT
                                        JURY DEMAND

         1.      Plaintiffs allege violations of the Telephone Consumer Protection Act, 47 U.S.C.

  §227, et seq., and the Florida Consumer Collection Practices Act, Fla. Stat. §559.72 et seq.

  (“FCCPA”).

                                  JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. §§1331, Mims v. Arrow Fin.

  Servs. LLC, 565 U.S. 368, 132 S. Ct. 740, 181 L.Ed.2d 881 (U.S. 2012), and 1367.

                                             PARTIES

         3.      Plaintiff, MYRNA NIEVES, is a natural person, and citizen of the State of Florida,

  residing in Broward County, Florida.

         4.      Defendant, PODS, LLC. (“PODS”), is a Florida corporation with its principal place

  of business at 13535 Feather Sound Dr., FL 4, Clearwater, FL 33762.

         5.      Its registered agent for service of process is Aaron B. Parker, 13535 Feather Sound

  Dr., FL 4, Clearwater, FL 33762.

         6.      At all times, material, Plaintiff was and is a consumer as defined by the FCCPA.
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 2 of 8




            7.    At all material times, the communications alleged herein were “communications”

  as defined under the FCCPA.

            8.    Defendant or an affiliated company extended credit to Plaintiff’s grandmother and

  is a “creditor” as defined in the FCCPA.

                                     FACTUAL ALLEGATIONS

            9.    Defendant sought to collect from Plaintiff an alleged debt for a consumer loan (“the

  debt”).

            10.   The debt was for a personal, household, or family purpose.

            11.   Plaintiff’s grandmother, Myrna Prieto, rented a PODS container.

            12.   Plaintiff’s grandmother, at some point, stopped paying for the container.

            13.   The debt belonged to Myrna Prieto.

            14.   It did not belong to Plaintiff. At no time did Plaintiff advise Defendant that the debt

  was hers. In fact, Plaintiff repeatedly advised Defendant that the debt belonged to her grandmother.

            15.   Plaintiff did not provide Defendant with her cellular telephone number and did not

  consent to Defendant calling her on her cellular telephone number.

            16.   Defendant contacted Plaintiff on her cellular telephone and via email demanding

  payment. Many of the communications threatened Plaintiff with the auction of her grandmother’s

  belongings if payment was not made. Defendant would call and email Plaintiff repeatedly.

            17.   These communications occurred within two (2) years of the filing of the original

  Complaint.

            18.   Many of the communications were from a PODS agent, representative, or employee

  named Kira Hagerman (“Kira”).

            19.   Defendant’s agent, representative, or employee, Brittaney Williams (“Brittaney”)

  sent numerous emails to Plaintiff. An email from Brittaney is attached as Exhibit “A.”

                                                    2
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 3 of 8




         20.     The calls came from 855-500-7637. Each of the voicemails asked Plaintiff to

  contact Kira or a PODS representative at that telephone number.

         21.     Each of those messages were left on Plaintiff’s cell phone.

         22.     Defendant’s agent, Kira, sent numerous emails to Plaintiff demanding payment,

  offering discounts, and threatening the auction of Plaintiff’s grandmother’s belongings. An email

  from Kira is attached as Exhibit “B.”

         23.     Defendant’s agent, representative, or employee, Destiny Henry (“Destiny”), sent at

  least one email to Plaintiff. An email from Destiny is attached as Exhibit “C.”

         24.     Kira left numerous messages. Many of the messages specifically asked for payment

  in exchange for the return of Plaintiff’s grandmother’s belongings in the PODS unit.

         25.     Upon information and belief, the records of the dates, times, and numbers of

  communications are solely within the possession of the Defendant.

         26.     After Defendant contacted or attempted to contact Plaintiff, Plaintiff advised

  Defendant on multiple occasions that the debt belonged to her grandmother and that she was not

  responsible.

         27.     Plaintiff repeatedly advised Defendant that the debt was not hers and that the items

  located in the PODS container did not belong to her.

         28.     Defendant contacted Plaintiff with such frequency that it caused her mental anguish

  and emotional pain and suffering.

         29.     Defendant was aware that by contacting Plaintiff excessively and after she

  repeatedly advised Defendant that the debt was not hers that Defendant violated the FCCPA.

         30.     Defendant, or others acting on its behalf, contacted Plaintiff via her cellular

  telephone.




                                                  3
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 4 of 8




          31.      Defendant, or others acting on its behalf, left messages on Plaintiff’s cellular

  telephone and called and hung up without leaving messages on other occasions (“the telephone

  messages”).

          32.      Upon information and belief, Defendant, or others acting on its behalf, used an

  automatic telephone dialing system or a pre-recorded or artificial voice to place telephone calls to

  Plaintiff’s cellular telephone.

          33.      None of Defendant’s telephone calls placed to Plaintiff were for “emergency

  purposes” as specified in 47 U.S.C. §227(b)(a)(A).

          34.      These calls occurred within four (4) years of the filing of the original Complaint.

          35.      Defendants willfully or knowingly violated the TCPA.

          36.      Defendant, via email, offered to allow Plaintiff to recover her grandmother’s

  personal items from the PODS container at no cost.

          37.      When Plaintiff’s agent contacted Defendant to arrange to pick up the grandmother’s

  personal items, Defendant advised Plaintiff that she had to pay $3500.00 in contravention to its

  earlier offer.

          38.      Plaintiff was never able to obtain her grandmother’s personal items, which included

  photographs, furniture, artwork, family heirlooms, and unreplaceable items from her children.

                                 COUNT I
          EXCESSIVE COMMUNICATION WITH A CONSUMER IN VIOLATION
            OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

          39.      Plaintiff incorporates Paragraphs 1 through 32 and 36 through 38.

          40.      Defendant communicated with Plaintiff with such frequency and continued to do

  so even after Plaintiff told Defendant that the debt was not hers when Defendant knew that it was

  in violation of Fla. Stat. §559.72(9).




                                                    4
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 5 of 8




         41.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

  Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

  against Defendant for:

                 a.        Damages;

                 b.        Attorney’s fees, litigation expenses and costs of suit;

                 c.        declaring that Defendant’s direct communication with Plaintiff violates the

                 FCCPA;

                 d.        permanently enjoining Defendant from direct communication with

                 Plaintiff; and

                 e.        Such other or further relief as the Court deems proper.

                               COUNT II
     COMMUNICATING WITH A CONSUMER AFTER BEING TOLD TO CEASE IN
     VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

         42.     Plaintiff incorporates Paragraphs 1 through 32 and 36 through 38.

         43.     Defendant communicated multiple times via telephone and email with Plaintiff

  with such frequency and continued to do so when Plaintiff told Defendant that the debt was not

  hers and to stop contacting her in violation of Fla. Stat. §559.72 (7).

         44.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

  Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

  against Defendant for:

                 a.        Damages;

                 b.        Attorney’s fees, litigation expenses and costs of suit;




                                                     5
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 6 of 8




                  c.      declaring that Defendant’s direct communication with Plaintiff violates the

                  FCCPA;

                  d.      permanently enjoining Defendant from direct communication with

                  Plaintiff; and

                  e.      Such other or further relief as the Court deems proper.

                                 COUNT III
           VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

         45.      Plaintiff incorporates Paragraphs 1 through 38.

         46.      Defendant, or others acting on its behalf, placed non-emergency telephone calls and

  emails to Plaintiff’s cellular telephone using an automatic dialing system or pre-recorded or

  artificial voice in violation of 47 U.S.C. §227(b)(1)(A)(iii).

         WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and

         against Defendant for:

               a. Damages;

               b. A declaration that Defendant’s calls violate the TCPA;

               c. A permanent injunction prohibiting Defendant from placing non-emergency calls

                  to the Plaintiff’s cellular telephone using an automatic telephone dialing system or

                  pre-recorded or artificial voice; and

               d. Such other and further relief as the Court deems proper.

                                               JURY DEMAND

          Plaintiff demands trial by jury.

                                                          Debt Shield Law
                                                          Attorney for Plaintiff
                                                          3440 Hollywood Blvd., Suite 415
                                                          Hollywood, FL 33021
                                                          Tel: 305-776-1805
                                                          Fax: 305-503-9457
                                                          legal@debtshieldlawyer.com
                                                    6
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 7 of 8




                                           joel@debtshieldlawyer.com

                                             /s/ Joel D. Lucoff
                                           Joel D. Lucoff
                                           Fla. Bar No. 192163




                                       7
Case 0:19-cv-62393-AHS Document 13 Entered on FLSD Docket 12/05/2019 Page 8 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 19-cv-62393-BB

  MYRNA NIEVES,

         Plaintiff,

  vs.

  PODS, LLC.,

       Defendant.
  _________________________________/

                                   CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on December 2, 2019, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or
  in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

                                                      /s/ Joel D. Lucoff
                                                      Joel D. Lucoff


                                          SERVICE LIST

  Ian A. Parry, Esq.
  Jonathan B. Sbar, Esq.
  Andrea K. Holder, Esq.
  Rocke, McLean & Sbar, P.A.
  2309 S. MacDill Ave.
  Tampa, FL 33629
  iparry@rmslegal.com
  jsbar@rmslegal.com
  aholder@rmslegal.com

  Via Notices of Electronic Filing generated by CM/ECF




                                                  8
